      Case 2:21-cv-00297-TLN-KJN Document 8 Filed 04/15/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CAMERON ASBURY,                                     No. 2:21-cv-0297 TLN KJN P
12                        Petitioner,
13             v.                                         ORDER
14    WARDEN,
15                        Respondent.
16
17            Petitioner requested an extension of time to file objections to the April 5, 2021 findings

18   and recommendations or his application to proceed in forma pauperis and trust account statement.

19   Good cause appearing, IT IS HEREBY ORDERED that:

20            1. Petitioner’s motion for an extension of time (ECF No. 7) is granted; and

21            2. Petitioner shall file his objections or forms within thirty days from the date of this

22   order.

23   Dated: April 15, 2021

24

25

26
     asbu0297.111
27

28
